Charles W. Schroeder, Elsie
                                                                     A. Schroeder Schneider,
                                                                   Hollis London, Terry Mergers
                                                                              Reel, \


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2014

                                     No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO., Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Captial
            Account Wiegand Resources; C.T. Carden; Myrl W. Dietch Trust, Et al.,
                                         Appellants

                                               v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
             M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Et al.,
                                        Appellees

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-04-143
                         Honorable Ana Lisa Garza, Judge Presiding

                                        ORDER
       The clerk’s record was filed April 10, 2014; however it is being returned to the District
Clerk of Jim Hogg County because it fails to comply with the Supreme Court Order Directing
the Form of the Appellate Record. In particular:

       1) when more than one request for inclusion of items in the record is filed, the clerk must
       prepare only one consolidated record. Here, it appears the clerk prepared a separate
       volume for each request; see Supreme Court Order Directing the Form of the Appellate
       Record. Rule 1.1;

       2) the documents in the consolidated record must be arranged in ascending chronological
       order, by date of filing or by date of occurrence, see id. Rule 1.1(d);

       3) page numbering does not start on the front cover of the first volume of the clerk’s
       record and continue to number all pages consecutively—including the front and back
       covers, tables of contents, and certification page—until the final page of the clerk’s
       record, without regard for the number of volumes in the clerk’s record, see id. Rule
       1.1(e); and
       4) the detailed table of contents must state the date each document was filed, see id. Rule
       1.1(i).

        We therefore order Zonia G. Morales, the District Clerk of Jim Hogg County, Texas, to
prepare a new clerk’s record in proper form. We order the new record filed in this court by
April 30, 2014. The clerk must provide a copy of the corrected record to any party who has
previously made a copy of the original, defective clerk’s record at the trial clerk’s expense. See
id. Rule 1.4.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court